Citation Nr: 0329072	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee scar.

2.  Entitlement to service connection for a bone spur of the 
left elbow.

3.  Entitlement to service connection for a bone spur of the 
right elbow.

4.  Entitlement to service connection for kidney stones. 

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for double vision.

7.  Entitlement to service connection for muscular tension.

8.  Entitlement to service connection for a psychiatric 
disability.  




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1979 until May 1999.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

This matter was previously before the Board in June 2003.  At 
that time, a remand was ordered to accomplish further 
development.  Specifically, the RO was instructed to schedule 
the veteran for videoconference hearing before a Veterans Law 
Judge.  Such a hearing was arranged for September 2003.  
However, the veteran was unable to attend and requested 
another date.  The hearing was then rescheduled in October 
2003.  At that time, the veteran failed to report.  


REMAND

The Board finds that a VA examination of the veteran would be 
helpful in determining whether current diagnoses exist with 
respect to the claimed disorders and whether such diagnoses 
relate to service.  In determining that the veteran should be 
afforded an examination, the Board observes that he received 
extensive in-service treatment for several of the claimed 
disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The veteran should be afforded an 
opthamologic examination to determine the 
nature and etiology of any present visual 
disorders.  The examiner should then, if 
possible, offer an opinion as to whether 
such disorders preexisted service.  If 
so, the examiner should state whether it 
is at least as likely as not that the 
condition worsened beyond the natural 
progression of the disease during 
service.  If the condition is not found 
to have preexisted service, or if the 
condition was found to have been 
aggravated during active duty, then the 
examiner should further state whether it 
is at least as likely as not that the 
present disability relates to active 
service.  The examiner should support his 
conclusions by offering a clear rationale 
based on the evidence of record.  

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and etiology of any present 
disorders of the right knee, bilateral 
elbows, and the left shoulder.  The 
veteran's muscular tension complaints 
should also be assessed.  The examiner 
should list all current diagnoses and 
offer an opinion as to whether it is at 
least as likely as not that any such 
condition is causally related to active 
service.  The examiner should support his 
conclusions by offering a clear rationale 
based on the evidence of record.  

4.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any present mental 
disorders.  For any disorder diagnosed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any such condition is causally 
related to active service.  The examiner 
should support his conclusions by 
offering a clear rationale based on the 
evidence of record.  

5.  The veteran should be afforded a 
general medical examination to determine 
the nature and etiology of any kidney 
stone disability.  For any disorder 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such condition is 
causally related to active service.  The 
examiner should support his conclusions 
by offering a clear rationale based on 
the evidence of record.  

6.   Upon completion of the above 
development, the RO should readjudicate 
the issues that are the subject of this 
remand.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




